Citation Nr: AXXXXXXXX
Decision Date: 07/30/21	Archive Date: 07/30/21

DOCKET NO. 210330-150069
DATE:       July 30, 2021

REMANDED

Entitlement to an increased special apportionment of the Veteran's VA disability benefits is remanded.

REASONS FOR REMAND

The Veteran served in the United States Air Force from May 2006 to May 2012. The Appellant is the mother of the Veteran's children, M.H. and A.H.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2021 decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the Appellant's request for an increased special apportionment. The Appellant appealed this decision to the Board in March 2021 and selected the evidence submission docket.

1. Entitlement to an increased special apportionment of the Veteran's VA disability benefits is remanded.

After a review of the evidence in this case, the Board has determined that this matter is not ripe for appellate review as all steps necessary to ensure the procedural and due process rights of the parties have not been completed.

This case involves a simultaneously contested claim; therefore, the provisions of 38 U.S.C. § 7105A are applicable. Cases involving simultaneously contested claims are also subject to special procedural regulations. See 38 C.F.R. §§ 20.400, 20.401, 20.402, 20.403, 20.404, 20.405, 20.406, 20.407. Specifically, 38 C.F.R. § 20.400 provides that, in a simultaneously contested claim, all interested parties are to be notified of the action taken by the Agency of Original Jurisdiction (AOJ) and of the right and time limit for initiating an appeal, as well as notification of the right to a hearing and representation. Upon the filing of a notice of disagreement, all interested parties will be furnished a copy of the substance of the notice of disagreement, including what type of review was selected and whether a hearing was requested. 38 C.F.R. § 20.403. 

Here, the Appellant, contends that she is entitled to an apportionment of the Veteran's VA disability benefits for the parties' children, M.H. and A.H.

In this case, it appears that the rules regarding simultaneously contested claims have not been complied with. Specifically, the Veteran was not provided with a copy of the content of the March 2021 decision and the Appellant's March 2021 Notice of Disagreement. Accordingly, the Board finds that a remand is necessary in order to ensure full compliance with the contested claims procedures pursuant to 38 C.F.R. §§ 20.400-07, to include providing the Veteran with a copy of the content of the March 2021 decision and the Appellant's March 2021 Notice of Disagreement.

(Continued on the next page)

 

The matter is REMANDED for the following action:

1. Ensure full compliance with the contested claims procedures outlined in 38 C.F.R. §§ 20.400-07. Specifically, ensure that the Veteran is provided with the March 2021 decision and the Appellant's March 2021 Notice of Disagreement.

 

 

A. S. CARACCIOLO

Veterans Law Judge

Board of Veterans' Appeals

Attorney for the Board	Laura C. Owens

The Board's decision in this case is binding only with respect to the instant matter decided. This decision is not precedential and does not establish VA policies or interpretations of general applicability. 38 C.F.R. § 20.1303.